 LUBANK CO.Lubank Co., Marl Corporation;Hospital Inc., DeDiego San, Inc., Rio Lum,Inc., Lums Borin, Inc.,Bayalum,Inc.,Cagualum Corporation,and LumsCorporation De PonceandUnion De TrabajadoresDe La Industria Gastronomica De Puerto Rico,Local 610,Hotel& Restaurant Employees andBartenders International Union,AFL-CIO. Case24-CA-2454April 3, 1969DECISION AND ORDERBY MEMBERSBROWN, JENKINS, AND ZAGORIAOn October 17, 1968, Trial Examiner SidneyLindner issued his Decision in the above-entitledproceeding,finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theDecision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andorders that the Respondent, Lubank Co.,MarlCorporation; Hospital Inc., De Diego San, Inc , RioLum, Inc., Lums Borin, Inc., Bayalum, Inc.,Cagualum Corporation; and Lums Corporation DePonce, its officers, agents, successors, and assigns,shalltake the action set forth in the TrialExaminer's Recommended Order.We find that the complaint issued on the basis of the amended charge isnot barred by Section 10(b) of the Act because the original charge filed onOctober 18, 1967, alleged that the Respondent interfered with itsemployers' Section 7 rights "by, among other [conduct], engaging in thefollowing" and hence was sufficiently broad to encompass the actsreferred to in the amended charge and complaintFremont Hotel, Inc ,162NLRB 820TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE213SIDNEY LINDNER, Trial ExaminerThe complaintalleges that Respondent, Lubank Co.,' has engaged in, andisengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(l) and Sections 2(6)and (7) of the National Labor Relations Act, as amended,29 U S C. Sec 151,et seq ,herein called the Act.Withrespect to the unfair labor practices, the complaint assertsbut the Respondent's answer denies that it committedunfair labor practices within the meaning of Section8(a)(1) of the Act between July 31 and August 6, 1967,'by (1) Respondent's Borinquen Towers RestaurantManager Adolpho Aguila's interrogation of employeesabout their union activities; warning the employees theywould suffer if they selected the Union as their bargainingrepresentative;promising benefits to the employees toinduce them to refrain from union activities; (2)Respondent'scentralofficemanager,RoseCapellaAlonso's interrogation of Respondent's employees onAugust 23 and September 2, as to whether they hadsigned an authorization card for the Union and the reasonthey wanted the Union to represent them, her request ofthe employees to sign written statements that they did notwant any union to represent them; and (3) the systematicinterrogation of Respondent's employees about their andother employees' union activities by Respondent attorney,Rafael Cuevas Kuinlan.Pursuant to notice a hearing was held before me atHato Rey, Puerto Rico, on June 10, 11 and 12, 1968 TheGeneral Counsel and Respondent and the Union appearedby counsel and were afforded full opportunity to be heard,to examine and cross-examine witnesses and to introduceevidence upon the issues in the case Since the hearing abrief has been received from the Respondent and has beenduly consideredUpon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe parties stipulated that Respondent's gross incomefrom the operation of its restaurants was in excess of$500,000during 1967 and during the same period,Respondent purchased and had shipped to its restaurantslocated in Puerto Rico from points located outside ofPuerto Rico, food stuffs, beverages and other merchandisewhich were valued in excess of $50,000. I find that theRespondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act and is within thejurisdiction of the Board.II.THE LABOR ORGANIZATION INVOLVEDUnion De TrabajadoresDe LaIndustna GastronomicaDe Puerto Rico,Local610,Hotel& RestaurantEmployees and Bartenders International Union,AFL-CIO(herein called the Union),isa labor organization withinthe meaningof the Act.'The parties stipulated at the hearing that Lubank Co , and its affiliatedcorporations are one employer of the employees of the various affiliatedcorporations owned and operated by Lubank Co'All dates herein are in 1967 unless otherwise indicated175 NLRB No. 36 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Background and Setting; Ruling on Motion toDismissThe Union commenced an organizing drive amongRespondent's employees in July 1967. After a number ofRespondent's employees signed union authorization cards,a Petition for Certification was filed with the RegionalOffice on August 11. The Union by said petition, soughtto represent only the employees of Respondent's Miramarstore.By letter dated August 17, the Union demandedthatRespondent recognize it as collective-bargainingrepresentative for all Respondent's employees. On August24, the Union filed a second petition seeking certificationand representation rights for all Respondent's employeesin Puerto Rico. A notice of hearing regarding the petitionswas issued setting the hearing date for September 7.During the first week of August and on August 23,September 2 and 4, meetings and interviews with theemployees were conducted by Respondent's managerialpersonnel and its attorney. The conduct of Respondent'smanagerial personnel and its attorney at such meetingsand interviews form the substance of the unfair laborpracticesalleged in the complaint.No evidence wasadduced at the hearing to support the allegation in part V,paragraph 2, of the complaint and upon the close of theGeneral Counsel's case, Respondent's Motion to Dismissthis allegation of the complaint was granted.At the outset of the hearing Respondent moved todismiss the allegations of the complaint embodied in partV., paragraph I and such motion was denied. In his briefRespondent's counsel renewed the motion contending that(1) the conduct alleged in part V, paragraph 1, took placebetween July 31 and August 6; (2) the charge filed onOctober 18, refers solely to conduct occurring sinceSeptember 1; (3) the amended charge of February 9, 1968,refers to unlawful conduct by the employer occurring sinceJuly; (4) the amended charge is a new cause of actionalleging acts different and independent from those allegedin the original charge and therefore the amended chargemust be within the Section 10(b) period; (5) since theamended charge was not filed within the 6-month periodset forth in Section 10(b) of the Act, the allegations in thecharge are barred by the Statute of Limitations. I findthese contentions without merit. It is well established thatthe Board may base an unfair labor practice finding onany conduct which occurred within the 6-month periodprior to the filing of a charge if the complaint, as here,issuing thereon alleges the conduct to be an unfair laborpractice even though the charge itself does not specifysuch conduct as a violation of the Act.'B. Interference,Restraint,and CoercionWith the inception of the Union'sorganizationalactivities in July,theRespondent lost little or no timethereafter in interrogating its employees regarding unionactivities and membership.VictoriaQuiles, a witness in Respondent'sMiramarrestaurant from February to December,testified thatshortly after she signed a union card in August,AdolfoAguila, store manager of Respondent'sBorinquen Towersrestaurant'calledseveralemployees together in thekitchen at the Miramar restaurant where he spoke to'Stainless Steel Products, Incorporated,157 NLRB 232, 234;Board v.Font Milling Co.,360 U.S. 301, 307-308.them.Aguila inquired why the employees wanted theUnion and mentioned Respondent's medical insuranceplan.Quiles remarked that she did not know anythingabout an insurance plan and as a matter of fact had neverheard of it before the Union commenced organizingRespondent's employees.Esperanza Perez, a witness in Respondent's employsince December 1966 at the Miramar restaurant, testifiedthatAguila spoke to her in the presence of employeeAltragaciaMena and then Monroe Frascona, assistant tothe general manager, joined them. The conversation tookplace on the restaurant terrace. Aguila inquired why Perezand other employees joined the Union. Aguila asked Perezif the employees "were not in agreement" and "satisfied"withmanagement.He then mentioned the medicalinsurance plan which Perez was not aware of until theUnioncommenceditsorganizationalcampaign,commenting that "everything was going to be straightenedout."Aguila closed the conversation with a derogatoryremark about the activity of unions in Cuba.Aguila admitted having conversations with groups ofemployees in the Miramar restaurant from July 31 toAugust 6. He testified he accompanied Frascona, thenewlyappointedassistantgeneralmanager, to therestaurant to introduce him to the various managers andemployees and to listen to any employee complaints.Among other complaints, according to Aguila, was onevoiced by an unidentified employee to the effect thatLums did not have a medical plan comparable to the onetheUnion claimed it had. Aguila testified that heexplained to the employees that Respondent had a medicalplan since it started operations in Puerto Rice but manyemployees did not join the plan because they had tocontribute part of the monthly dues. Aguila called theemployees' attention to the fact that many of theirnumber in the Miramar restaurant were benefiting fromthemedical plan. He denied any personal conversationswith employees Quiles or Perez, stating he engaged onlyin group conversations. He categorically denied inquiringof Quiles and Perez why each had signed a union card. Hetestified also that "the first time [I] knew about the Unionin the Company" was on the occasion when he went withFrascona to the Miramar restaurant.With respect to the medical insurance plan, Aguilatestified that it was Respondent's policy to inform newlyhired employees about the plan even though an employeedid not become eligible to participate until he had beenemployed for 3 months. In its further effort to show thatRespondent was not promising employees benefits, theRespondent introduced evidence from its books andrecords containing entries of medical insurance paymentsby employees. At the Miramar restaurant for the firstquarter of 1967, of 29 employees on the payroll, therewere deductions for medical plan insurance against fouremployees.Additionally, the payroll records for theBorinquen Towers restaurant show deductions for medicalplan insurance for five employees out of a total of 26during the last quarter of 1966, and for the first quarter of1967 of a total of 27 employees, one employee haddeductions for medical plan insurance. Furthermore thepayroll records for the Miramar restaurant do not showSteve London,generalmanager and field supervisor for the LubankCo., and its affiliated corporations in Puerto Rico, testified that Aguila asstoremanager is the working head of the particular corporation, LumsBorin Inc., and in such capacity has authority to hire and dischargeemployees. I find Aguila to be a supervisor within the meaning of the Act,in spite of the denial in Respondent's answer. LUBANK CO.any deductions for medical plan insurance for employeesQuiles or Perez.Other than Aguila's generalized testimony that it wasRespondent's policy to inform newly hired employees ofitsmedical insurance plan, and it should be noted in thisregard that Aguila hired only employees at the BorinquenTowers restaurant and had no direct knowledge of whatwas told newly hired employees in the other Lumsrestaurants in Puerto Rico, no evidence was adduced byRespondent to contradict the testimony of Quiles andPerez that they did not know anything of the medicalinsuranceplanuntiltheUnioncommenced itsorganization drive.'The sheer lack of numbers of employees participatingin the plan is an indication of the widespread unawarenessof its existence.Moreover, it is clear from the record andIfind that before the Union started to organize Lums'employees,notificationaffordingopportunitytoparticipate in Respondent's medical insurance plan was amere happenstance. I further find based on the testimonyof Quiles and Perez, which I credit, that they did notknow of the medical insurance plan's existence until aftertheUnion started to organize Respondent's employeesand after Aguila was told during the course of hisinterviewswith the Miramar restaurant employees thatone of the reasons the employees turned to the Union wasthe lack of medical insurance. I find also that Aguila'spromises to employees Quiles and Perez of the benefits ofthe medical insurance plan and that "everything was goingto be straightened out" in violation of Section 8(a)(1) ofthe Act.Ihave heretofore not credited Aguila's testimonyregardingRespondent'smedical insurance plan. Duringthe course of the hearing I had the distinct feeling thatAguila did not disclose the true facts when he denied anypersonal conversations with employees Quiles and Perezand that he was concerned primarily with giving answerswhich were favorable to his employer. It is inconceivabletome that a "trusted" managerial employee like Aguilawho was called on by Respondent to contact theemployees on various occasions was unaware of theUnion's organizational campaign among Respondent'semployeesuntilhewentaround to the differentrestaurants to introduce Frascona. I do not credit Aguila'stestimony. I find based on the testimony of Quiles andPerez,which I credit, that Aguila engaged in theconversations as testified to by them. Accordingly, Iconclude and find that Respondent violated Section8(a)(1) of the Act by Aguila's systematic interrogation ofRespondent's employees as to the reasons they had joinedtheUnion and why they wanted a union to representthemC. Interrogationof Respondent's Employees byAttorney Rafael CuevasCuevas, associate attorney in the firm of Baker andWoods interviewed employees on September 2 and 4. Thecomplaint alleges that the systematic interrogation ofRespondent's employees and the use by Cuevas ofintensive and comprehensive written and oral methods of'Respondent adduced testimony from employee Juana Francisca Mepas,who worked at the Bonnquen Towers restaurant since January 1967, that"they had spoken of this medical plan since I arrived there, but I have notjoined it because I had to pay into it " She did not state who inmanagement spoke to her about the plan or any other details I do notcredit her testimony215questioning which included questions designed to ascertainthe identification of the employees of the Respondent whoare engaged in the campaign to organize the employeesand the identity of the employees who had signedauthorization cards for the Union and the person orpersons who were soliciting signatures on said cards forthe Union, violated the Act.According to Cuevas, as a result of conversations withRespondent's managerial personnel which included amongother items a letter from the Union dated August 17,requesting recognition and because the Union had filed aPetition for Certification of representatives, Baker andWoods, Esqs., on behalf of the Respondent, decided tointerview the employees.A 7-page questionnaire consisting of some 42 questionswas prepared by the office and Cuevas was given theassignment to conduct interviews with employees in all ofthe Respondent's restaurants in Puerto Rico.Cuevas admittedly asked the questions in the order asthey appear on the questionnaire.' He stated that withrespect to some employees it was necessary to ask anadditional question which was not on the questionnaire inorder to clear up some matter and in other instancesbecause of the answers he received he did not have to askall of the questions.In its decision inJohnnies Poultry Co ,146 NLRB 770,775, the Board specified that there are two types oflegitimate interrogation of employees by an employer, asfollows:(1)"The verificationof a union's claimedmajority status to determine whether recognition shouldbe extended; and (2) the investigation of facts concerningissues raised ina complaintwhere such interrogation isnecessary in preparing the employer's defense for trial inthe case." (Emphasis supplied.)IntheinstantcaseRespondent'scounsel'sinterrogations of its employees was conducted before anycharge was filed by the Union with the Board.'Although Cuevas testified that one of the "purposes" ofthe interviewswithRespondent's employeeswas toascertain if the Union had "legitimate majority support,"to enable Respondent to answer the Union's August 17letter, it is clear from the record and I find that this wasnot communicated to the employees.While it is true that Cuevas did tell the interviewedemployees that no reprisals would be taken against them,"the questioningmust occur in a context free fromemployer hostility to union organization and must not beitselfcoercive in nature; and the questions must notexceed the necessities of the legitimate purpose by pryinginto other union matters, eliciting information concerningan employee's subjective state of mind, or otherwiseinterfering with the statutory rights of employees."Cuevas conducted his interviews in a systematicmanner, by calling one employee at a time into an areaseparate and apart from the regular working area. Whenhe completed one interview, he requested such employeeto send in the next employee! At the outset of eachinterviewCuevas asked the employees the followingquestions:"ApproximatelywhendidtheUnionGastronomica contact you so that you became a memberof the Union?" "Did you sign the union card?" "Who'See G C Exits 2(a) and 2(b)'As heretoforenoted the interrogationsbyCuevastook place onSeptember 2 and 4,the original charge wasfiledon October 18This finding is based on the testimony of employeesLlort,Quiles, andPerez, which I credit 216DECISIONSOF NATIONALLABOR RELATIONS BOARDgave you the union card for your signature" "What otheremployees signed union cards?"'Ifind that by asking the questions in the form used asabove, the Respondent, acting through its attorney,Cuevas, violated Section 8(a)(1) of the Act, for as theBoard stated inSullivan Surplus Sales, Inc ,152NLRB132, 134, "it had as the only answer the identification ofunionsupporters and on their face intruded into employeeactivitieswhich were irrelevant to any defense." See alsoAutomotive Warehouse Distributors, Inc,171NLRB No101.'°IVTHE EFFECT UPON COMMERCE OF THE UNFAIRLABOR PRACTICESThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerceamongtheseveralStatesandtheCommonwealth of Puerto Rico and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.V THE REMEDYIthaving been found that the Respondent has engagedincertain unfair labor practices, I recommend that itceaseand desist therefrom and that it take certainaffirmative action which is necessary to effectuate thepolicies of the Act. Upon the basis of the above findingsof fact and upon the entire record in this case, I make thefollowing:CONCLUSIONS OF LAW1Lubank Co., Marl Corporation; Hospital Inc , DeDiego San, Inc , Rio Lum, Inc., Lums Born, Inc.,Bayalum,Inc ,CagualumCorporation;andLumsCorporation De Ponceis engagedin commerce within themeaning ofSection 2(6) and (7) of the Act.2UnionDeTrabajadoresDeLaIndustriaGastronomicaDe Puerto Rico, Local 610, Hotal &RestaurantEmployeesandBartendersInternationalUnion,AFL-CIO, is a labor organization within themeaning ofSection 2(5) of the Act.3.By interfering with,restraining,and coercing itsemployeesin the exerciseof the rights guaranteed bySection 7 of the Act, Respondent has engagedin and isengaging in unfairlabor practices within the meaning ofSection 8(a)(1) of the Act.4The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,it is recommended that Respondent, its officers, agents,including its attorney, successors, and assigns shall.'The last question was not on the questionnaire I find based on thecredited testimony of Quiles and Perez that it was asked"I am fully aware that Quiles and Perez under cross-examination byRespondent's counseltestified thatManagers Jiminez andLopez told themand other employees in their presence that those employees who signedunion cards would be fired However,Iwill not base any findings on thesethreats because they were not alleged in the complaint1.Cease and desist from(a)The systematicinterrogationof its employees withrespect to their union membership(b) Promising benefits to employees to induce them togive up the idea of being represented by a union.(c)Individuallyandseparatelyinterviewingandinterrogating its employees by counsel or otherwise with aview to ascertaining those who had signed unionauthorization cards and with a further view to ascertainingthepersonswho are soliciting employees for theirsignatures on union authorization cards.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir right to self-organization to form, loin or assist anylabororganizationtobargaincollectivelythroughrepresentatives of their own choosing and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection or to refrainfrom any or all such activities.2Take the following affirmative action which willeffectuate the policies of the Act(a) Post in conspicuous places in all restaurants ownedand operated by the Respondent and its affiliatedcorporations in the Commonwealth of Puerto Rico,includingallplaceswhere notices to employees arecustomarily posted, copies of the attached notice marked"Appendix A."" Copies of said notice, on forms to beprovided by the Regional Director for Region 24, shall,after being duly signed by the authorized representative ofthe Respondent, be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 24, inwriting,within 20 days from the receipt of this TrialExaminer's Decision, what steps the Respondent has takento comply herewith.':"In the event that this Recommended Order be adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder be enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order "In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply herewith "APPENDIX ANOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that. LUBANK CO.217WE WILL NOT systematically interrogate ouremployees with respect to their union membership.WE EWILL NOTpromise benefits to employees toinduce them to give up the idea of being represented bya union.WE WILL NOT individually and separately interviewand interrogate our employees by our attorney orotherwise with a view to finding out which employeeshave signedunionauthorization cards and with thefurther view of finding out the persons who solicitedemployees' signatureson unionauthorization cards.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization to form, join, or assisttheUnion or any other labor organization to bargaincollectivelythroughrepresentativesof their ownchoosing and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aidor protection or to refrain from any and all suchactivity.All our employees are free to become or remain, orrefrain from becoming or remaining, members of theUnion or any other labororganization.LUBANK CO., MARLCORPORATION; HOSPITALINC., DE DIEGO SAN,INC., RIO LUM, INC.,LUMS BORIN, INC.,BAYALUM, INC.,CAGUALUMCORPORATION; AND LUMSCORPORATION DE PONCE(Employer)DatedBy(Representative)(Title)This notice mustremainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Seventh Floor,Pan Am Building, 255 Ponce de Leon Avenue, Hato Rey,Puerto Rico 00919, Telephone 765-1125.